Citation Nr: 0832724	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  05-16 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for cervical and lumbar 
spine disability.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
coronary artery disease, status post myocardial infarction.

3.  Entitlement to an increased disability rating for right 
carpal tunnel syndrome, currently rated as 10 percent 
disabling.

4.  Entitlement to an increased disability rating for left 
carpal tunnel syndrome, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to July 
1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision by the Louisville, 
Kentucky Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for cervical and lumbar spine disability, 
denied compensation under 38 U.S.C.A. § 1151 for coronary 
artery disease, and denied increase above the existing 
disability ratings of 10 percent each for right and left 
carpal tunnel syndrome.

The issues of increased disability ratings for right and left 
carpal tunnel syndrome are addressed in the REMAND portion of 
the decision below, and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Episodes of low back strain noted during service were 
acute and transitory, and resolved without chronic pathology.

2.  The veteran did not seek treatment for any neck symptoms 
during service.


3.  Thoracolumbar spine disc disease and arthritis, and 
cervical spine pain, became manifest several years after 
service, and are not related to service.

4.  The veteran did not sustain a myocardial infarction 
during respiratory testing and treatment at the VA Medical 
Center (VAMC) in Lexington, Kentucky, on March 18, 2002.


CONCLUSIONS OF LAW

1.  Intervertebral disc disease and arthritis in the 
thoracolumbar spine, and any disability manifested by 
cervical spine pain, were not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002);  38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  No myocardial infarction or other additional cardiac 
disability was incurred as a result of VA medical testing and 
treatment on March 18, 2002.  38 U.S.C.A. § 1151 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Cervical and Lumbar Spine Disability

In December 2002, the veteran submitted a claim for service 
connection for a back disorder.  He reported that he had 
sustained low back strain during service.  He related that he 
currently had back pain that radiated into his left leg, and 
that he had been diagnosed with lumbar and cervical spine 
stenosis.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for a disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, including arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

The veteran's service medical records reflect that he was 
seen in December 1974, reporting low back pain after lifting 
heavy objects.  The treating practitioner provided an 
impression of low back strain, and indicated that the veteran 
should not lift over ten pounds for the next ten days.  In 
April 1981, the veteran was seen for several days of pain in 
his abdominal and back muscles.  The treating practitioner's 
impression was muscle strain.  In March 1988, the veteran 
completed a medical history report and underwent an 
examination for discharge from service.  The veteran checked 
"no" for any history of recurrent back pain, and the 
examiner marked "normal" for the condition of the spine.

Records of post-service private medical treatment of the 
veteran indicate that, in July 1991, he fell off of a ladder 
and tumbled down some stairs, and hurt his back.  It was 
reported that x-rays were normal.  The treating physician 
found that the spine had full ranges of motion, and that the 
straight leg raise test was negative.  There was marked 
tenderness of the upper lumbar paraspinal muscles.  The 
physician's impression was upper lumbar strain with muscle 
spasm.

Between 2002 through 2005, the veteran had several 
consultations with a private neurologist regarding pain in 
his back and leg.  In August 2003, the veteran wrote that a 
private neurologist had treated him in 2002 and 2003 for back 
and leg pain, and had found that he had spinal stenosis.  

The claims file contains records of VA outpatient treatment 
of the veteran in 2004 to 2007 for chronic low back pain.  An 
MRI revealed narrowing of thoracolumbar intervertebral disc 
spaces, and intervertebral disc disease including 
desiccation, bulges, and herniation of discs.  There were 
also degenerative changes of the vertebrae.  In August 2004, 
a treating practitioner listed diagnoses of facet 
arthropathy, lumbago, degenerative disc disease, and 
sacroiliitis.  The veteran had physical therapy and facet 
joint injections.  In November 2005, a CT scan of the 
veteran's thoracolumbar spine showed degenerative facet 
disease and degenerative disc disease.

On VA examination in February 2007, the veteran reported back 
and neck pain.  The examiner did not find in the veteran's 
low back any evidence of limitation of motion, painful 
motion, or neuropathy related to disc disease.  In an April 
2007 addendum to the examination report, the examiner 
reported having reviewed the veteran's claims file.  The 
examiner stated the opinion that it was less likely than not 
that the veteran's current cervical and lumbar spine 
conditions were related to in-service illness or injury.  The 
examiner noted the absence of back disorders on separation 
from service.  The examiner opined that the veteran's back 
conditions were degenerative, and due to a process of wear 
and tear from ordinary use over the years.

In June 2008, the veteran had a Travel Board hearing at the 
RO before the undersigned Veterans Law Judge.  The veteran 
reported having strained his back during service, while 
lifting heavy objects in his duties as an aircraft mechanic.  
He indicated that he strained his back multiple times.  He 
related that the worst incident was in approximately 1975, 
when he took hold of an aircraft fuel tank that he thought 
was empty, but which in fact contained a large quantity of 
fuel.  He reported that he had continued to have low back 
pain since service.  He stated that he currently had cervical 
spine pain, which he attributed to heavy lifting and strain 
injuries during service.

Medical records show that the veteran was seen for low back 
pain on two occasions during service.  No chronic low back 
disorder was found, however, at the time of the veteran's 
separation from service.  There is no evidence from the time 
of the veteran's service that he had any cervical spine 
injury or symptoms.

There is no medical evidence that low back symptoms noted in 
service continued or recurred frequently over the years 
following service.  After 2000, more than a decade after the 
veteran's separation from service in 1988, x-rays of his 
spine showed arthritis.  X-rays of his spine taken in 1991, 
however, were normal.  As arthritis of the spine was not 
found during the year following his service, the Board will 
not presume that current arthritis was incurred in service.  
A VA practitioner who examined the veteran and reviewed his 
claims file in 2007 expressed the opinion that it is less 
likely than not that the veteran's cervical and lumbar spine 
disorders were related to in-service injury or illness.  No 
health professional has provided a finding or opinion that 
supports a connection between current spine disability in 
service.  The preponderance of the evidence is against 
service connection for cervical and lumbar spine disability.

Compensation under 38 U.S.C.A. § 1151 for Coronary Artery 
Disease

The veteran contends that he had a myocardial infarction, and 
sustained damage to his heart, as a result of VA medical 
treatment in March 2002.  Under certain circumstances, VA 
provides compensation for additional disability resulting 
from VA medical treatment in the same manner as if such 
disability were service-connected.  For a claimant to qualify 
for such compensation, the additional disability must not be 
the result of the veteran's willful misconduct.  When 
additional disability is caused by VA hospital care, medical 
or surgical treatment, or examination, the proximate cause of 
the additional disability must be: (A) carelessness, 
negligence, lack or proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
care, treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

On March 18, 2002, the veteran had pulmonary function test 
(PFTs) at the Lexington, Kentucky VAMC.  The veteran has 
reported that after the test, before he left the VAMC, he 
fell to his knees, almost lost consciousness, and felt 
tightness in his chest.  He stated that he went to the 
ambulatory care area of the VAMC.  He indicated that he 
waited two hours before he was seen.  He related that he was 
examined and that an electrocardiogram (EKG) was performed, 
and that he was told that he had not had a heart attack.  He 
reports that an EKG performed by a VA primary care physician 
in July 2002 showed that he had experienced a heart attack.

Notes from treatment at the urgent care unit of the VAMC on 
March 18, 2002, reflect that the veteran reported an episode 
of presyncopy, with blurry vision, fatigue, and chest 
tightness, that occurred approximately 30 minutes after 
having PFTs that day.  The veteran stated that the chest 
tightness had resolved spontaneously after 15 minutes.  On 
examination, the veteran's cardiovascular system had a 
regular rhythm and rate.  The EKG showed normal sinus rhythm 
and poor anterior R wave progression.  The treating physician 
found that the March 2002 EKG showed no significant change 
from a prior EKG of the veteran with which it was compared.  
The physician's assessment was palpitations and presyncopy 
likely due to beta agonist medications taken as part of the 
PFTs, and a combination of instructions to take nothing by 
mouth, and a large amount of caffeine consumed that morning.  
The physician noted that the veteran felt back to normal 
after treatment in the urgent care unit.  The physician 
indicated that the veteran should receive a liter of fluid 
intravenously, and a dose of an anti-hypertension medication.

In VA outpatient treatment in July 2002, the veteran reported 
having episodes of chest pain.  The treating physician 
ordered an EKG, which showed evidence of a past myocardial 
infarction.  Later in 2002, the veteran consulted a private 
cardiologist, A. J., M.D.  The veteran had a stress EKG in 
September 2002, and Dr. J. found evidence of prior myocardial 
infarction, with minimal peri-infarct ischemia, but moderate 
likelihood of flow-limiting coronary artery stenosis.  The 
veteran underwent cardiac catheterization in September 2002.  
In January 2003, he underwent coronary artery bypass graft 
(CABG) surgery.

In his September 2002 claim, the veteran asserted that he had 
a heart attack while at the VAMC in March 2002, and that VA 
practitioners attributed EKG evidence of a heart attack to a 
misplaced lead during the EKG.  The veteran contended that 
the findings in the March 2002 and July 2002 EKGs were the 
same.  He stated that part of his heart was damaged in March 
2002, and that VA practitioners who treated him then did not 
put him on medication to prevent further heart damage or 
another heart attack.

In April 2003, the Director of the Lexington VAMC reviewed 
the veteran's medical records.  The Director found that there 
were no delays in the treatment of the veteran on March 18, 
2002.  The Director reported that the EKG performed on that 
date did not show that the veteran had experienced a 
myocardial infarction.  The Director noted that in March 2002 
the Chief of Cardiology compared EKGs from June 2000 and 
March 2002, and found no significant change.  The Director 
stated that the July 2002 EKG did show a significant change.  
The Director concluded that the laboratory tests and EKGs did 
not show that the veteran experienced a heart attack or 
significant heart problems on March 18, 2002.  The Director 
found that the VAMC's care of the veteran on March 18, 2002, 
was appropriate.  The Director stated that the veteran did 
not have a heart attack that day, and that the discomfort 
that he experienced was likely due to the PFTs and to a lack 
of food and fluid that day.

In October 2003, a VA physician reviewed the veteran's 
medical records.  The physician noted the findings of EKGs 
performed in March 2002, July 2002, and April 2003.  The 
physician stated that the evidence did not show that the 
veteran sustained a myocardial infarction on March 18, 2002.  
The physician found that the evidence showed that the veteran 
sustained a myocardial infarction at some time between March 
18, 2002, and July 29, 2002.

In June 2008, the veteran had a Travel Board hearing at the 
RO before the undersigned Veterans Law Judge.  The veteran 
described his symptoms and treatment at the VAMC on March 18, 
2002.  He indicated that treating practitioners apparently 
attributed his symptoms to the use of cocaine, which he had 
admitted having used once in 1980.  He stated that 
practitioners also attributed his symptoms and abnormal EKG 
results to a misplaced lead in taking the EKG, and to coffee 
that he had consumed that morning.  

The veteran reported that after March 2002 he had muscle 
aches and difficulty concentrating.  He stated that an EKG 
performed in July 2002 showed a past heart attack.  He 
indicated that he later had bypass surgery.  He asserted that 
VA practitioners were negligent in not performing a second 
EKG on March 18, 2002.  He contended that a second EKG would 
have shown that he had sustained a myocardial infarction.  He 
stated that diagnosis of a heart attack at that time would 
have led to treatment actions, and that damage to his heart 
that was found later could have been prevented.  He also 
indicated that possibly VA practitioners should not have had 
him undergo PFTs, as that testing may have put stress on his 
heart.

The veteran contends that he had a myocardial infarction 
while he was at the VAMC on March 18, 2002.  The 
preponderance of the evidence shows that he did not have a 
myocardial infarction that day.  The VA physician who 
reviewed the EKG in March 2002 did not find that it showed a 
myocardial infarction.  The VA physician who found that a 
July 2002 EKG showed a past myocardial infarction, did not 
provide an opinion as to when the myocardial infarction 
occurred.  The VA physician who reviewed the veteran's 
records in October 2003 concluded that the veteran did not 
have a myocardial infarction on March 18, 2002, but had one 
some time over the next several months.  As there was no 
myocardial infarction on March 18, 2002, there was no fault 
or improper care in not diagnosing a myocardial infarction at 
that time.  The evidence shows that the chest tightness and 
other symptoms that the veteran experienced on March 18, 
2002, resolved the same day.  As the veteran did not incur 
additional disability as a result of VA treatment on March 
18, 2002, he is not entitled to compensation under 
38 U.S.C.A. § 1151 for additional disability.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  


Although the appellant received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that the purpose of the notice was not frustrated.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

In a letter that does not contain a date, but that the RO 
associated with the veteran's claims file in 2003, and in 
letters dated in November 2003, March 2006, June 2006, 
January 2007, June 2007, and January 2008, the RO included an 
explanation of VA's duty to assist in obtaining records and 
providing a medical examination or opinion where necessary.  
The letters also requested that the veteran sign and return 
authorization forms providing consent for VA to obtain his 
private medical records and that the veteran submit any 
evidence that the claimed conditions existed from service to 
the present time, any treatment records pertaining to the 
claim, any medical evidence of current disabilities.  The 
letters also notified the veteran what the evidence must show 
to establish entitlement to compensation under 38 U.S.C.A. 
§ 1151.

The November 2004 statement of the case, and supplemental 
statements of the case dated in May 2006, April 2007, July 
2007, and January 2008, provided the veteran with the 
relevant regulations for his service connection and 
38 U.S.C.A. § 1151 claims, including those governing VA's 
notice and assistance duties, as well as an explanation of 
the reason for the denial of the claims.  Moreover, the 
record shows that the veteran was represented by a Veteran's 
Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 
20 Vet. App. 427 (2006).  Thus, based on the record as a 
whole, the Board finds that a reasonable person would have 
understood from the information that VA provided to the 
veteran what was necessary to substantiate his service 
connection and 38 U.S.C.A. § 1151 claims, and as such, that 
he had a meaningful opportunity to participate in the 
adjudication of those claims, such that the essential 
fairness of the adjudication was not affected.  See Sanders, 
487 F.3d at 891. 

With respect to the claims that the Board is adjudicating at 
this time, VA has obtained service medical records, assisted 
the veteran in obtaining evidence, afforded the veteran 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
veteran the opportunity to give testimony before the Board.  
All known and available records relevant to those issues have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements, and the veteran is not prejudiced by a decision 
on those claims at this time.


ORDER

Entitlement to service connection for cervical and lumbar 
spine disability is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
cardiac disability due to VA medical treatment on March 18, 
2002, is denied.


REMAND

The veteran is seeking disability ratings higher than the 
current ratings of 10 percent each for carpal tunnel syndrome 
in his right and left wrists.  The recent evidence regarding 
the veteran's disability due to bilateral carpal tunnel 
syndrome includes reports of a VA peripheral nerves 
examination in June 2005 and a VA examination of the hands in 
August 2007, and the transcript of the June 2008 hearing.  
The VA practitioner who examined the veteran in 2005 and 2007 
stated that the veteran's wrists and hands were affected both 
by carpal tunnel syndrome and by arthritis.  The examination 
reports and statements from the veteran indicate that his 
wrists and hands have pain, decreased grip strength, 
decreased manual dexterity, and decreased sensation.  The 
examiner indicated that problems affecting the veteran's 
wrists and hands have significant occupational effects.  In 
the report of the 2007 examination, the examiner expressed 
the opinion that the veteran's carpal tunnel syndrome had not 
caused the arthritis in his wrists and hands.  The 2007 
examination report and the other assembled evidence leave 
questions as to which impairment of the veteran's hands and 
wrists results from his service-connected carpal tunnel 
syndrome, and which impairment results from arthritis of the 
wrists and hands, for which service-connection has not been 
established.  The Board will remand the rating issues for a 
new VA examination, with review of the record and an opinion 
clarifying the functional effects of the service-connected 
bilateral carpal tunnel syndrome.

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA medical 
examination to clarify the current 
manifestations and functional effects of 
carpal tunnel syndrome of the veteran's 
right and left wrists.  The veteran's 
claims file must be provided to the 
examiner for review.  To the extent 
possible, the examiner should distinguish 
between the manifestations and effects of 
the veteran's service-connected carpal 
tunnel syndrome, and those of arthritis 
of his wrists and hands, for which VA has 
not established service connection.  If 
such a distinction cannot be made, the 
examiner should so state.  For each upper 
extremity, the examiner should report on 
the existence and extent of any pain, 
decreased sensation, decreased grip 
strength, decreased manual dexterity, 
limitation of motion, decreased 
endurance, or other impairment that is 
reasonably attributable to the veteran's 
carpal tunnel syndrome.

2.  Thereafter, the RO should review the 
expanded record and determine if the 
veteran's increased rating claims can be 
granted.  If either claim remains less 
than fully granted, the RO should issue a 
supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Board intimates no opinion as to the ultimate outcome of 
these issues.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


